DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 2/9/21, with respect to claims 1-2, 4-10, 12-20 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1-2, 4-10, 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 19, the prior art of record does not teach or suggest an active matrix substrate comprising a plurality of first gate lines disposed between a plurality of pixel electrodes; a plurality of first source lines, extended in a direction crossing the plurality of first gate lines; a plurality of  capacitor lines disposed between the plurality of first gate lines, and extended at an angle to one another; a plurality of second source lines extended in parallel to the plurality of first source lines; a plurality of second gate lines extended in parallel to the plurality of first gate lines; and wherein when one of the first gate lines is broken and one of the second gate lines adjacent to the broken first gate line is also broken and broken locations are between a same two pixel electrodes, an end and another end of the broken first gate line are conducted through a pair of source line repair sections formed by parts of the second source lines, and a gate line repair section formed by a part of the second gate line, in combination with the remaining features recited in the claims.
The prior art of Ma (US 2013/0092946 A1 of record) discloses an active matrix substrate comprising a plurality of first gate lines disposed between a plurality of pixel electrodes; a plurality of first source lines, extended in a direction crossing the plurality of first gate lines; a plurality of capacitor lines disposed between the plurality of first gate lines; a plurality of second source lines extended in parallel to the plurality of first source lines; a plurality of second gate lines extended in parallel to the plurality of first gate lines. Ma fails to disclose that the capacitor lines extend at an angle. Ma also fails to disclose that when one of the first gate lines is broken and one of the second gate lines adjacent to the broken first gate line is also broken and broken locations are between a same two pixel electrodes, an end and another end of the broken first gate line are conducted through a pair of source line repair sections formed by parts of the second source lines, and a gate line repair section formed by a part of the second gate line. The prior art of Song (US 2006/0071212 A1 of record) discloses a similar substrate where the capacitor lines extend at an angle. However, Song also fails to disclose that when one of the first gate lines is broken and one of the second gate lines adjacent to the broken first gate line is also broken and broken locations are between a same two pixel electrodes, an end and another end of the broken first gate line are conducted through a pair of source line repair sections formed by parts of the second source lines, and a gate line repair section formed by a part of the second gate line.
Therefore, Claims 1 and 19 are allowed. Claims 2-10, 12-18, and 20 are allowed by virtue of their dependence on the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871